McCLELLAN, J.
(dissenting.) There was evidence presented on the trial from which the jury was authorized to infer that Mauldin, after a survey by Aeree, a county surveyor, of the line between his land and that the defendant, Edgar, erected on that line, or near thereto, the fence alleged to have been destroyed by the defendant. It was undertaken to be shown, *155for the defendant, that the fence was really, under a subsequent true survey by Aeree and another surveyor, on the land of the defendant. The court disallowed the testimony. This, in the view of the majority, was error; and authority for the conclusion is found in Wheeler’s Case, 109 Ala. 56, 19 South. 993. That case is clearly unsound, since its whole base is constructed upon the idea that the fence there destroyed was on the land of the defendant, and under the general rule was his property, and its destruction was, therefore, not of the fence of another within the statute (Code 1896, § 5624); whereas by the statute, (Code 1896, § 3898) it was provided that, “when a survey of land is made by a county surveyor for the purpose of straightening or locating section or other lines, the owners of fences or buildings erected on or near the original or supposed lines shall not lose their right to the same, when the survey places the fences or buildings upon the lands of others.” The facts present in the Wheeler Case, supra, brought the fence there in question within the saving provisions of the quoted statute. It is plain that the court overlooked the statute in its decision of the Wheeler Case. Likewise the facts in this case bring the fence built by Mauldin on or near the first Aeree line, within the first provision of the statute (Code 1896, § 3898.) So whether the fence was on the defendant’s land or not was wholly immaterial, as controlling the guilt or innocence of this defendant.
I think the court below correctly applied the law in excluding the testimony of ownership of the land, and that the judgment rendered should be affirmed.